TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00582-CV



                                  In re Robert Lee Martin


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            M E M O R AN D U M O P I N I O N


              Relator’s petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                           __________________________________________

                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: September 23, 2015